Submission of a controversy pursuant to CPLR 3222 to determine whether the parties’ separation agreement is void and unenforeable as violative of the public policy of the State of Connecticut. Judgment is rendered in favor of the plaintiff and against the defendant (1) declaring that the agreement entered into by the parties on September 15, 1970 is not void and unenforceable as violative of the public policy of the State of Connecticut and (2) awarding plaintiff damages in the principal sum of $4,925. Plaintiff is awarded $50 costs and disbursements in this action to be taxed by the County Clerk of Nassau County. The law of Connecticut is well settled that a separation agreement entered into by the parties in anticipation of a divorce is not violative of that State’s public policy if, as was done here, it is submitted for inspection and approval to the court which granted the divorce (Walden v Lattarulo, 6 Conn Cir 118; Rifkin v Rifkin, 155 Conn 7; Hooker v Hooker, 130 Conn 41; Lasprogato v Lasprogato, 127 Conn 510; Maisch v Maish, 87 Conn 377). Moflen, P. J., Mangano, Brown and Rubin, JJ., concur.